EXHIBIT 12.1 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES NINE MONTHS ENDED June 30, 2007 July 1, 2006 EARNINGS (Loss): Income (loss) before income taxes $ 24,307 $ (48,435 ) Add:Total fixed charges 106,663 50,837 Less:Interest Capitalized 4,010 3,162 Total Earnings $ 126,960 $ (760 ) FIXED CHARGES: Interest expense $ 98,140 $ 41,564 Portion of rental expense representative of the interest factor 8,523 9,273 Total fixed charges $ 106,663 $ 50,837 Ratio of earnings to fixed charges 1.19 (1) (1) Earnings were insufficient to cover fixed charges by $51,597.
